ALLOWANCE
Claims 1-20 are allowed. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: The claims describe storage of data type information representative of metadata of a set of sensitive data transmitted by the user at a selected site. The data type information includes a date of the transmission of the sensitive data including a set of site information associated with the selected site. The site information includes an account deletion network address represented has an (URL). The user device has access to the site information and data type but inhibits the storage of the sensitive data within a data store. The data type and site information is then managed by displaying the site information and processing at the user device a request to remove the users sensitive information from the selected online site thereby resulting in transmission of a deletion request to the selected site. The invention allows a user to manage accounts located at a variety of different sites from one central location without having to log into those sites individually. Furthermore preventing any sensitive data from being stored at the location being used to manage the selected sites. The user can then access the URL represented has an account deletion address select a specific site and the system automatically sends a request to the site for deleting the account. These features provide a solution for managing accounts that saves significant time while avoiding exposure of user sensitive data at the management location.
The cited reference of Luria (U.S. 9,852,309) discloses storing data type information represented has metadata about a set of sensitive data comprising PII data and rules, both making up a data unit transmitted to an online site. The metadata includes recorded event information 
Furthermore none of the cited references teach or suggest the claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-Fri 10:30 am – 7:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/

8/27/2021